Citation Nr: 1453711	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to October 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  A hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current bilateral hearing loss disability is not related to service.

2.  Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).
 
2.  The requirements for establishing service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided by letter dated in September 2010.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records, and a VA audiological examination.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to   the Veteran.  

II. Service Connection

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
 
Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred  or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A. Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

The Veteran contends that his current bilateral hearing loss is the result of exposure to excessive noise during service.  The Veteran's DD Form 214 notes his primary military occupational specialty (MOS) was crewman for an assault amphibious vehicle.  During his June 2012 hearing the Veteran reported that while working in this capacity he was constantly exposed to engine noise, was positioned directly next to a .50 caliber machine gun, and that he was unable to wear hearing protection due to his communication helmet.  The Veteran indicated that after working his shift he would experience temporary hearing loss for several hours, or, at worst, several days. 

In light of the above, the Board concedes that the Veteran was exposed to acoustic trauma during service.  In addition, the evidence establishes a current hearing loss disability.  Specifically, on the February 2011 VA examination, audiometric testing revealed puretone thresholds of 40 decibels or more at several of the frequencies from 500 to 4000 Hertz, bilaterally.  Thus, a hearing loss disability pursuant to 38 C.F.R. § 3.385 is established, and the question in this case is whether such hearing loss disability is related to military service. 

The Veteran's service treatment records (STRs) do not include any reports, diagnosis, or treatment of hearing loss at any time during service.  Audiograms conducted during service reveal hearing within normal limits, with puretone thresholds predominantly 15 decibels or less at the relevant frequencies.  In July 1983 and September 1986 audiograms, a puretone threshold of 20 decibels was noted at 500 Hertz in the right ear and 3000 Hertz in the left ear, respectively.  The Veteran's separation examination in September 1987 showed pure tone thresholds of 10, 5, 5, 5, and 5 decibels in the right ear, and 5, 5, 5, 5, and 5 decibels in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.

The first post service evidence showing hearing loss was a July 2010 audiogram, reflecting findings consistent with hearing loss disability under 38 C.F.R. § 3.385.  

As a hearing loss disability was not shown in service or for decades thereafter, competent evidence of a nexus between the Veteran's current hearing loss and service is required to substantiate the claim for service connection.  

In this case, the only medical opinion on this question was provided by the February 2011 VA examiner.  Following examination on February 18, 2011, the examiner opined that the Veteran's hearing loss was as least as likely as not caused by the Veteran's service.  The examiner noted, however, that the Veteran's STRs were not made available and that a review of the Veteran's claims file might change her opinion.  The examiner was subsequently provided with the Veteran's claims file, and on February 24, 2011, she provided an addendum opinion.  After reviewing the claims file, including the Veteran's STRs, she noted that "[t]he Veteran had normal hearing sensitivity, bilaterally, at separation."  She opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of in-service noise exposure.  She explained that continuous sound exposure can cause a temporary loss of hearing (a threshold shift) that typically disappears in 16-48 hours.  Permanent hearing loss can occur if the hearing does not recover from a threshold shift during that 16-48 hour period.  A normal audiogram after the noise exposure that caused the temporary threshold shift confirms that normal hearing resumed after exposure to the noise and that there was no permanent loss as a result of the exposure. 

The Board finds that the opinion of the VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  While the examiner initially provided a favorable opinion, the examiner qualified that her opinion might change upon review of the STRs, which were not available at the time of her initial opinion.  Thus, her initial opinion was based on an incomplete record and does not have any probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  However, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the existence of hearing loss disability or as to the etiology of hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the final opinion of the VA examiner to be significantly more probative than the Veteran's lay assertion as to the relationship between his current hearing loss disability and service.  

As there is no competent and probative evidence establishing a hearing loss disability in service or for many years thereafter, and no probative medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.
 
In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this instance. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

B. Tinnitus

The Veteran contends that his tinnitus is related to his acoustic trauma in service.

The record reflects a current diagnosis of bilateral tinnitus.  Specifically, a VA treatment note dated June 2010 shows the Veteran complained of ringing in the ears.  The February 2011 VA audiologist noted documentation of bilateral tinnitus.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.
 
As previously discussed, the Veteran received a VA audiological examination in February 2011.  The examiner opined that the Veteran's current tinnitus was not caused by or a result of in-service noise exposure.  

Notwithstanding the examiner's opinion, the Board finds the Veteran's reports of the onset of his current tinnitus in service and continuation of such to be competent and credible.  During his June 2012 hearing, February 2011 VA examination, and in his 2010 claim for service connection, the Veteran credibly stated that his tinnitus arose during service and has continued since.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony      and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's tinnitus was incurred in service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and 

service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


